DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-10) in the reply filed on 05/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species I-a in the reply filed on 05/31/22 is acknowledged. Upon consideration of applicant’s traverse, the election of species is hereby withdrawn. Therefore, claims 2-7 and 8-10 (i.e., claims 1-10) are all examined on their merits. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 03/17/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s Admission of Prior Art (Admitted Art) (herein called the AAPA) (refer to the Background, paragraphs 0003-0004 and FIGURES 1 & 6 of the as-filed specification).  
As to claims 1-3:
	The AAPA discloses that it is known in the art to make a fuel cell vehicle comprising a motor, a fuel cell and a battery which generate power as a driving power source, wherein such a fuel cell vehicle determines (in this case, the AAPA implicitly discloses a control device or controlling unit capable of determining) a use amount of power of the fuel cell by taking into consideration a reference value (i.e., preset reference) of discharge power, discharge output, of the battery, thereby predicting/estimating the amount (i.e., shortage) of discharge power of the battery, that is, when a state of charge of the battery is lowered/reduced, when the battery is consecutively use under high power, high current, the discharge power of the battery is lowered/reduced to a specific value or less from the maximum (Max) value to protect the battery (refer to the Background, paragraphs 0003-0004 and FIGURES 1 & 6 of the as-filed specification). For example, the AAPA teaches when the driving mode of the fuel cell vehicle is shifted from an electric vehicle to a hybrid electric vehicle there is an acceleration delay because the fuel cell vehicle operates a fuel cell based on only the reference value for the discharge power, battery discharge power, of the battery (refer to the Background, paragraphs 0003-0004 and FIGURES 1 & 6 of the as-filed specification).  
As to claims 4-6:
	The AAPA discloses that the battery discharge power sharply decrease according to a specific discharge power decrease slope D from the time point “a” at which the discharge power of the battery is reduced, and the fuel cell is restarted as a command for operating the fuel cell is transmitted from a tome point “b” at which the battery discharge power is equal to or less than a specific value. So that when the fuel cell receives the fuel cell operation command at the time point “b”, re-starting is completed for a “b-c” duration, and power is increased for a “c-d” duration, thereby generating power (refer to the Background, paragraphs 0003-0004 and FIGURES 1 & 6 of the as-filed specification). 

    PNG
    media_image1.png
    567
    846
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    317
    725
    media_image2.png
    Greyscale

	Thus, the present claims are anticipated. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the fuel cell vehicle comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claim 7. 
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kokubo et al’883 and Kinoshita et al’397 teach subject matter related to fuel cell vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727